II87-W
                                    ELECTRONIC RECORD




COA # 14-13-00629-CR                                     OFFENSE: Aggravated Assault


STYLE: Melvin Jetson v The State of Texas                COUNTY: Harris


COA DISPOSITION: Affirmed                                TRIAL COURT: 183rd District Court



DATE: July 31. 2014   Publish: No                        TC CASE #: 1291685




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Melvin Jetson v The State of Texas


CCA#


        APPELLANT^                   Petition   CCA Disposition:       11%1'M
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:       <T/W^// £Z <2^/_T                   SIGNED:                       PC:

JUDGE:           f/t£s. U4A*di*~                PUBLISH:                      DNP:




                                                                                     MOTION FOR


                                                        FOR REHEARIING IN CCA IS:


                                                     JUDGE:


                                                                              ELECTRONIC RECORD